NO. 07-05-0466-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                    JULY 20, 2006
                           ______________________________

                          KENNETH M. ROMERO, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

        FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;


               NO. 2005-494062; HONORABLE DRUE FARMER, JUDGE
                          _______________________________


Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant Kenneth M. Romero has given notice of appeal from a conviction and

sentence for Driving W hile Intoxicated, 2nd. The appellate court clerk received and filed the

trial court clerk’s record on March 15, 2006, and received and filed the trial court reporter’s

record on May 19, 2006.


       By letter dated June 27, 2006, the appellate clerk reminded counsel for appellant

that appellant’s brief was due on June 19, 2006, and that neither the brief nor a motion for
a further extension of time had been received. Counsel for appellant was further advised

by such letter that if no response to the letter was received by July 7, 2006, the appeal

would be abated to the trial court for hearing pursuant to Rule of Appellate Procedure

38.8(b). No response to this court’s clerk’s June 27 letter has been received.


       Accordingly, this appeal is abated and the cause is remanded to the trial court. TEX .

R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to immediately

cause notice to be given of and to conduct a hearing to determine:


       (1)    whether appellant desires to prosecute this appeal;
       (2)    if appellant desires to prosecute this appeal, then whether appellant
              is indigent, and if not indigent, whether counsel for appellant has
              abandoned the appeal;
       (3)    if appellant desires to prosecute this appeal, whether appellant’s
              present counsel should be replaced; and
       (4)    what orders, if any, should be entered to assure the filing of
              appropriate notices and documentation to dismiss appellant’s appeal
              if appellant does not desire to prosecute this appeal, or, if appellant
              desires to prosecute this appeal, to assure that the appeal will be
              diligently pursued.


If the trial court determines that appellant is indigent and that the present attorney for

appellant should be replaced, the court shall cause the clerk of this court to be furnished the

name, address, and State Bar of Texas identification number of the newly-appointed

attorney.


       In support of its determination, the trial court shall prepare and file written findings of

fact and conclusions of law and cause them to be included in a supplemental clerk’s record.

The hearing proceedings shall be transcribed and included in a supplemental reporter’s


                                               2
record. Those supplemental records shall be submitted to the clerk of this court no later than

August 21, 2006.



                                                  Per Curiam

Do not publish.




                                              3